Dismissed and Memorandum Opinion filed August 14, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00473-CV

                    JUDITH WRIGHT PATTERSON, Appellant

                                          V.

ETHEL LOUISE WILLIAMS, RICK HARRIS, WILLIAM F. WILSON, NORMA
  WILSON, DIANE STIEBENS, KATHERINE HARPER, ANDREA ATKINS,
ROBERTA LYTLE, THOMAS WILSON, WILLIAM WILSON, JR., CAROL JO
   VAN HORN WELLWOOD, DONNA VAN HORN COBB, WILLIAM E.
   WILLIAMS, REBECCA WILSON AND DAVID TOWNSEND, Appellees


                      On Appeal from the 80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-16669


                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed February 10, 2012. The notice of appeal
was filed May 10, 2012. To date, our records show that appellant has not paid the
$175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing
indigence); see also; Tex. Gov’t Code Ann. ' 51.207.

       On July 3, 2012, this court ordered appellant to pay the appellate filing fee on or
before July 18, 2012, or the appeal would be dismissed. Appellant has not paid the
appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                             2